O’Malley, J. (dissenting).
In my opinion the defendants Bedell, Davidow and Eisenberg are not to be regarded as trustees and the other syndicate members beneficiaries, so far as strangers to the syndicate are concerned. The named defendants, as members of the syndicate, were, it seems to me, mere agents for all of its members. Practical expediency required that broad powers be granted to a limited number. Agents as well as trustees may have plenary powers. I, therefore, dissent and vote for a reversal of the judgment and for a new trial at which a determination of all issues tendered may be had.